Claims 1-11, 13-19 and 40 are currently pending with claims 12, 20-39, 41 and 42 being cancelled. 
The rejections over DeVaudreuil and in combination with Liu have been overcome in view of the present amendment and response.  DeVaudreuil discloses a film/foam structure comprising a foam layer having a density of 10 to 150 kg/m3 which is way below the range from 560 to 935 kg/m3 set out in the claim (column 6, lines 50-55).  
New ground of rejection is made in view of WO 2014/202605 or Van der Ven et al. (US 10,011,697). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of the film density of from 0.1 to 0.9 g/cm3 does not conform to the range of from 0.56 to 0.935 g/cm3 recited by parent claim.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 9, 11, 13-17, and 40 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/202605 wherein US 10,011,697 to Van der Ven et al. (hereinafter “Van der Ven”) will be relied upon as a counterpart of WO 2014/202605 for convenience. 
Van der Ven discloses a film/foam structure comprising a foam layer sandwiched between two solid outer layers (example 1).  The film/foam structure has a smooth surface (column 2, lines 5-10).  As shown in figure 1, the foam material is an anisotropic foam having foam cells oriented in a longitudinal direction.  The film/foam structure is thus an anisotropic structure.  The foam layer comprises a blend of LDPE and LLDPE with a mixing ratio of 20:80 within the claimed range (example 1).  Each solid outer layer comprises a blend of LDPE and LLDPE with a mixing ratio of 10:90 within the claimed range (example 1).  The LLDPE has a melt index of 0.1 to 50 g/10 min encompassing the claimed range (column 5, lines 20-25).  The foam layer has a density from 10 to 850 kg/m3 or 0.01 to 0.85 g/ cm3 
Van der Ven does not explicitly disclose the film/foam structure having an average Sheffield smoothness of less than 100, and/or a puncture resistance greater than 500 g/mil.  
However, it appear that the film/foam structure meets all structural limitations and chemistry required by the claims. 
The film/foam structure comprises a foam layer sandwiched between two solid outer layers (example 1).  The film/foam structure has a smooth surface (column 2, lines 5-10).  As shown in figure 1, the foam material is an anisotropic foam having foam cells oriented in a longitudinal direction.  The film/foam structure is thus an anisotropic structure.  The foam layer comprises a blend of LDPE and LLDPE with a mixing ratio of 20:80 within the claimed range (example 1).  Each solid outer layer comprises a blend of LDPE and LLDPE with a mixing ratio of 10:90 within the claimed range (example 1).  The LLDPE has a melt index of 0.1 to 50 g/10 min encompassing the claimed range (column 5, lines 20-25).  The foam layer has a density from 10 to 850 kg/m3 or 0.01 to 0.85 g/ cm3 encompassing the claimed range 
 Therefore, the examiner takes the position that the average Sheffield smoothness of less than 100 and/or a puncture propagation tear resistance greater than 500 g/mil would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Van der Ven teaches that the LLDPE having a melt index of 0.1 to 50 g/10 min and the foam layer having s a density from 10 to 850 kg/m3 or 0.01 to 0.85 g/ cm3.  Van der Ven does not specifically disclose  the LLDPE having a melt index of 0.2 to 2 g/10 min and the foam layer having s a density of 0.56 to 0.935 g/cm3.
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the melt index of the LLDPE will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the LLDPE melt index is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the LLDPE melt index in the range instantly claimed motivated by the desire to provide a high melt strength LLPDE polymer.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer having a density in the range instantly claimed motivated by the desire to provide a film/foam structure having a good balance between mechanical strength and light weight.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claims 1, 3, 4, 16, and 17, Van der Ven does not explicitly disclose the film/foam structure obtained by a co-extrusion process using an extrusion die with a die gap of 0.45 to 1.3 mm, or an annular extrusion die with a blow-up ratio of 2:1 to 3.5:1.
However, they are product-by-process limitations not as yet shown to produce a patentably distinct foamed film. It is the examiner's position that the film/foam structure of Van der Ven is identical to or only slightly different than the claimed foamed film prepared by the method set out in the claim, because the film/foam structure of Van der Ven and foamed film of the claimed invention are formed from the same materials, having structural similarity.  
The film/foam structure comprises a foam layer sandwiched between two solid outer layers (example 1).  The film/foam structure has a smooth surface (column 2, lines 5-10).  As shown in figure 1, the foam material is an anisotropic foam having foam cells oriented in a longitudinal direction.  The film/foam structure is thus an anisotropic structure.  The foam layer comprises a blend of LDPE and LLDPE with a mixing ratio of 20:80 within the claimed range (example 1).  Each solid outer layer comprises a blend of LDPE and LLDPE with a mixing ratio of 10:90 within the claimed range (example 1).  The LLDPE has a melt index of 0.1 to 50 g/10 min encompassing the claimed range (column 5, lines 20-25).  The foam layer has a density from 10 to 850 kg/m3 or 0.01 to 0.85 g/ cm3 encompassing the claimed range (column 4, lines 25-30).  The foam layer has a foam cell with an average cell size of 189 microns within the claimed range (table 1).  The film/foam structure is produced by a blown film co-extrusion process using an annular extrusion die having a mass pressure of 97 bar (column 4, lines 45-50 and example 1).  A physical blowing agent comprising nitrogen is injected into a melt with an injecting rate of 0.08g/hour 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Van der Ven. 

Claims 5-8, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Ven as applied to claims 1 and 14 above, and further in view of US 2004/0080070 to Liu et al. (Liu).
Van der Ven does not explicitly disclose the foam layer obtained by introducing a supercritical physical blowing agent in a molten resin at a pressure of greater than 70 bar.  
2 into polymeric material at a pressure of 4200 psi (table 1).  The microcellular foam is formed from polyethylene, having an average cell size of 21 microns, an elongation property of 450%, a break strength of 43.11 kgf/cm2, and a yield strength of 45.25 kgf/cm2 (table 1, example 1-1).  The microcellular foam has a density ranging from 0.05 to 0.95 g/cc (paragraph 33).  The microcellular foam would inherently have a cell density of from 102 to 109 cells/cm3 in view of cell size and density of the microcellular structure.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the foam layer disclosed in Van der Ven by introducing a supercritical physical blowing agent in a molten resin at a pressure of greater than 4000 bar disclosed in Liu motivated by the desire to produce a foam layer having excellent impact strength, excellent toughness, long product life, high tensile strength and high compression strength.   

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Hai Vo/
Primary Examiner
Art Unit 1788